J. Seaborn Holt, J., dissenting. I am strongly of the view that the trial court erred in failing clearly and specifically to instruct the jury that it had the right, and that it was its positive duty, if it found the defendant guilty of murder in the first degree to fix the punishment at either death in the electric chair or life imprisonment. Section 4042 of Pope’s Digest — now Section 43-2153 Ark. Stats. 1947 — provides: ‘ ‘ The jury shall have the right in all cases where the punishment is now death by law, to render a verdict of life imprisonment in the state penitentiary at hard labor”. In construing this section, we said in Smith v. State, 205 Ark. 1075, 172 S. W. 2d 248: “This court has repeatedly held that it is error for the trial court to fail to instruct the jury that it might fix the punishment at life imprisonment. The defendant does not have to request this instruction. It is mandatory on the trial court in a first degree murder case to advise the jury of its power to fix the punishment at life imprisonment. See Webb v. State, 154 Ark. 67, 242 S. W. 380. An examination of the original transcript and motion for new trial in the "Webb case shows that no assignment of error was contained in the motion for new trial about this failure to so instruct the jury, and yet this court, speaking by Mr. Justice Hart, on rehearing, said: ‘In the present case, the finding of the jury might have been different had the court explained to the jury the alternative right given it by the statute in fixing the punishment of the accused. Therefore the majority of the court is of the opinion that the punishment prescribed by the statute being alternative in its character, and the statute having made it the duty of the jury to exercise its discretion in fixing the punishment, it was part of the law applicable to the case, and the trial court erred in not charging the jury in regard to the discretion to be exercised by it in case the accused was found guilty of murder in the first degree. The error can be cured, however, by reducing the punishment of the appellant to life imprisonment. The sentence of death for murder in the first degree will be set aside, and the sentence reduced to imprisonment for life in the state penitentiary at hard labor, unless the Attorney General elects within two weeks to have the judgment reversed and the cause remanded for a new trial. ’ ’ ’ Just to hand to the jury the verdict forms, as here, when a man’s life is at stake was not sufficient to comply with the statute, in my opinion. The record does not show just what the court’s instructions to the jury, if any, were on this important issue. All that is shown by the record is that after the argument of counsel, both for the State and defendant, ‘ ‘ The court instructed the jury as to its verdict forms and the jury retired to consider its verdict”. Who can say that the verdict here might not have been different had the court explained to the jury their alternative right fixed, by the statute, in assessing the punishment. Certainly this statute was a part of the law applicable to the case and made it the duty of the jury, once they found the defendant guilty of murder as here, to exercise their discretion in fixing the punishment at either life imprisonment or death. Especially should this duty have been emphasized by the court and clearly explained when, as here, they were dealing with an ignorant 18-year-old Negro boy who had had only about three years in school and whose sanity, according to the evidence, was in much doubt. Obviously, it seems to me, that if there be any doubt about what the trial court might have said to the jury (the record does not show) when the verdict forms were handed to them, that doubt should be resolved in favor of the defendant. In the recent case of Alford v. State, 223 Ark. 330, 266 S. W. 2d 804, we said: “We think, however, that the court was in error in failing to inform the jury of its option to impose either the death sentence or life imprisonment. Since this option lies entirely with the jury the court is under the affirmative duty of bringing the matter to the jury’s attention, even though that action is not requested by the accused. Webb v. State, 154 Ark. 67, 242 S. W. 380; Smith v. State, 205 Ark. 1075, 172 S. W. 2d 248.” Accordingly, I would reduce the punishment to life imprisonment, giving the Attorney General the option to accept this modification, otherwise, I would remand for a new trial.